            Case 1:19-cv-07151-LJL Document 21 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               5.8.2020
                                                                       :
COREEN SIMMONS,                                                        :
                                    Plaintiff(s),                      :
                                                                       :
                  -v-                                                  :     1:19-cv-7151 (LJL)
                                                                       :
DEPARTMENT OF VETERANS AFFAIRS and                                     :          ORDER
ROBERT L. WILKIE, in his official capacity as                          :
Secretary of the Department of Veterans Affairs,                       :
                                                                       :
                                    Defendant(s).                      :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        As discussed at the conference today, the following is HEREBY ORDERED:

    1. Plaintiff shall file an amended complaint no later than May 27, 2020.

    2. Defendant shall respond to the complaint no later than June 27, 2020.

    3. A status conference is hereby SET for July 7, 2020 at 3:00 p.m. The conference will
       proceed telephonically. Parties are directed to call (888) 251-2909 and use access code
       2123101.

        If Defendant answers the amended complaint, the parties are directed to submit a
        proposed Case Management Plan and Scheduling Order no later than one week before the
        conference. A template is available at https://nysd.uscourts.gov/hon-lewis-j-liman.

        If Defendant moves to dismiss the amended complaint, the parties shall submit an agreed-
        upon briefing schedule along with the moving papers and may move to cancel the
        conference. The parties need not submit a briefing schedule if they intend to use the
        deadlines set forth in Local Civil Rule 6.1. See Hon. Lewis J. Liman, Individual Practices
        in Civil Cases, Paragraph 2(J), available at https://nysd.uscourts.gov/hon-lewis-j-liman.


        SO ORDERED.

Dated: May 8, 2020                                         __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
